  Case: 1:20-cv-00248-TSB-SKB Doc #: 9 Filed: 10/06/20 Page: 1 of 2 PAGEID #: 65




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 ALONZO JOHNSON, JR.,                          :   Case No. 1:20-cv-248
                                               :
        Plaintiff,                             :   Judge Timothy S. Black
                                               :
 vs.                                           :   Magistrate Judge Stephanie K. Bowman
                                               :
 UNITED STATES CONGRESS,                       :
                                               :
        Defendant.                             :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 8) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on August 31, 2020,

submitted a Report and Recommendation. (Doc. 8). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court finds that

the Report and Recommendation should be and is hereby ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) This case is DISMISSED for Plaintiff’s failure to pay the full filing fee as
          ordered by the Court.

       2) Plaintiff is assessed the full filing fee of $400.00.
    Case: 1:20-cv-00248-TSB-SKB Doc #: 9 Filed: 10/06/20 Page: 2 of 2 PAGEID #: 66




      3) The Clerk shall mail a copy of this Order adopting the Report and
         Recommendation, along with the attached instructions, to the Cashier of the
         Southern Ohio Correctional Facility in Lucasville, Ohio, and the Cashier is
         directed as follows:

                  The prison’s Cashier shall deduct, and forward to the Clerk of Court, 20%
                  of the preceding month’s income credited to Plaintiff’s account each time
                  the amount in the account exceeds $10.00 until the full fee has been paid.1

          4) The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this
             Order would not be taken in good faith and therefore Plaintiff is denied leave
             to appeal in forma pauperis.

          5) The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED from the docket of this Court.

          IT IS SO ORDERED.

Date:          10/6/2020                                                  s/Timothy S. Black
                                                                        Timothy S. Black
                                                                        United States District Judge




1
    The prison cashier’s office shall not send payments aggregating more than the amount of the full fee.


                                                       2
